       CASE 0:20-cv-00928-WMW-DTS Doc. 32 Filed 11/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Darrell Dean Prouty,                                 Case No. 20-cv-0928 (WMW/DTS)

                           Plaintiff,
                                               ORDER ADOPTING REPORT AND
      v.                                           RECOMMENDATION

Department of Human Services et al.,

                           Defendants.


      This matter is before the Court on the October 20, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 31.)

Because no objections have been filed, this Court reviews the R&R for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The October 20, 2020 Report and Recommendation, (Dkt. 31), is

ADOPTED.

      2.     Plaintiff Darrell Dean Prouty’s pleading filed on October 8, 2020, (Dkt. 30),

is DISMISSED WITH PREJUDICE to the extent that it seeks to bring claims on behalf

of anyone other than Prouty.

      3.     All other aspects of Prouty’s pleading filed on October 8, 2020, (Dkt. 30),

are DISMISSED WITHOUT PREJUDICE.
       CASE 0:20-cv-00928-WMW-DTS Doc. 32 Filed 11/23/20 Page 2 of 2




      4.     Prouty’s Application to Proceed in District Court Without Prepaying Fees

or Costs, (Dkt. 2), is DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 23, 2020                            s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                         2
